E             NE            GENERAL                   '.'.
                                                                                      ; ,.
                                        OF,TEXAS
                                   AUSTIN.    TEXAS       78711
CRAWFORD         c. nLARTIN
   AITORNEY      GENERAL
                                         August   14,    1967


        Hon. William J. Burke                  Opinion       No. M-126
        Executive   Director
        State Board of Control                 Re:      Whether all purchases, from
        Austin,   Texas                                 the Department of Corrections
                                                        by all State departments,
                                                        institutions,        and agencies
                                                        must be made through a
                                                        requisition       processed    by       .‘,
                                                        the Board of Control, as
                                                        provided      b SectLong,        Sub-
                                                        section     (d 5; of Article
                                                        6203,     Vernon’s     Civil   Stat-
        Dear Mr. Burke:                                 utes,    and related      questions.

                        By letter   you have formally  requested          an opinion
        of    this   office.     we quote from your letter   aS        fOllONS2

                       “Your formal opinion     is requested    relating
                to Article    6203c, Section    9, Subsections     (d),
                 (f-1, k),   (h)r  and   (m) as such   section  and   sub-
                sections   relate   to prison   industries’    manufactured
                merchandise    made available      to state agencies
                through the,Board      of Control,    and the pricing
                and cataloging     procedures , and the areas of sales
                coverage   permitted    under this section.                             ,,

                       “Our questfons    are ,as, follows:

                       “1 e Must all purchases   from the Depart-
                ment of Corrections    by all departments,   institu-
                tions and agencies    be made through a requisition
                processed   by the Board of Control   as provided
                by Subsection    (d), paragraph  l?

                        "2- If your answer to question      1 is in
                the affirmative,      then before prison-manufactured
                goods can be ordered by state agencies        and
                political   subdivisions!

                      “A e Does such merchandise   have to be
                ,manufactured as provided  in Subsection  (d),
                paragraph 21
                                                                                                                ,_


                                                                                          /,             I~ ’
Hon. William     J.   Burke,    page 2,       (~-126)



            YB. Does it have t;);e               cataloged      ,a8        ,‘,’ ,:: ”      ,‘, .I,
     provided   in Subsection

            “C *  Must all prison-manufactured     merchan-
     dise   be priced  as provided   In Subsection   (h)?
                                                                                               ‘,
          “D.   Do all the above conditions    have to ‘,
     be met before  material can be requisitioned?

              “3 . If your answer to subquestion                2D above~        ‘,,,~
      is in the negative,         which of ,t,he conditions,            ,,
     ‘identified      as 2A, 2B, or 2C does nothave.:t,o,‘be               ,_ ,’ i’;,,:‘.‘,‘.:.:. ”
     met before       processing      but. can be,,,met la,ter? ~’ ;.        :j: ;               ”
                                                            ‘.
              “4 9 Is the Department ‘authorl2ed,              to
     produce or offer          to produce      ‘special     order’
     materials       for any state agency or political
      subdivision       without    first    complying      with the
      specification        requirements      of Subsection        (cl),
     paragraph 2, the catalog             listing      of such items
      as provided       for in Subsection         (f    and the
      pricing     provision     of Subsection        t h)?
            “5 . Are college   and university     dormitory
     operations    and food services   considered    to be
     supported   in whole or in part by the State of
     Texas according     to the language of subsection
     (c)”

            “6.  If your answer to question      5 is, tn:
     the affirmative,     are they required    to order
     prison-made    goods in accorda’nce   with Section
     9, Article    6203~,  v.C.S,?

             “7 D The Department of Corrections                Is
     also equipped        to retread     tires    used by cars,
     buses,     trucks,    tractors,     etc * Since certain
     school     districts     are required      by Article      634B.,
     V.T.C.S.      to purchase      among other things tires
     and tubes through the Board of Control,                   and
     they are also political            subdivisions       of the
     State of Texas and therefore              eligible     to
     utilize     Department of Corrections             retread
     services,      are those school        districts      which
     participate        in the state pupil transportation
     assistance       program under the provisions             of
     Article     634B, V.T.C.S,,        required      to use such                    ,’
     prison industries’          retread    services      when ~.               ,’
     such are needed?                                                                ,.             ~,



                                -578-                                 ”
Hon. WilUam         J.   Burke,   page 3, (M-126)



             “8.   If your answer to question    7, IS in                           :“~’
       the affirmative,   are, such retread. services   ..’                           I,,
       handled through the Board of Control, ,in the         ,,.;
       same manner as new tires’ are, purchased?            .~

              “9.    u your, answer to question          8” is,'I'n
       the negative,        then, are’ such participating.
       school    districts     #to be guided by the z,prison           ~.
       industries’       catalog   andprices     in the same
       manner 8,s political        subdlv’islons   are guided,’
       and permitted        to handle such retread      ‘orders
       direct   with the Depastment of Corrections?”                ‘, :,

             Before answering  the spedific   questions,   enumerated.,
above,  it Nill~ be well to consider    theovdral’l    intent   a&d : :,
Purpose of Article    62030, Vernon’sCIvil     Statutes.      Sub- ‘,
section   (b) of Section   9 of Article 6203~ provides      as ‘.:
fOllONS:

                “(b)      It Is hereby~ declared    to   be the
       intent      of    this Act:

              “(1)   To provide     more adequate,,  regular.           ,’         ~ ‘, ,“’
       and suitable    employment for the vocational                  :~~
       training    and rehabilitation      of the prisoners
       of this state,     consistent    With proper   penal
       purposes;

             “( 2)  To utilize     the labor, of prisoners      ,“,
       for self-maintenance       and for reimbursing     thi,s                    ~:
       state for expenses      incurred   by’ Pe,ason of, their,
       crimes and imprisonment;‘~.and                                        ..,

              “(3)   To ,effect   the requisitioning,      and
       disbursement    of prison    pro,duets directly,
       through established      state authorities       with-
       out possibility      of private   profits    therefrom.”

              In regard to question       number 1, paragraph.one         of,
 Subsection    (d) of Section      9 .of Article     6203~ sets out, two
 categories    of purchaserst       The first     being the State agencies,
 offices,    and institutions,      and the secondbeing         the pO.litical
 subdivisions     of the State.      Both categories      are required      to
 purchase needed goods from the Department of Corrections,
 with certain     exceptions.      The first     category   (State, ag,enci,ka),
.mu& process      their purchases~ through the .Board~ of ‘Control             .~:
 by requisition.        The seoond ca’tegory ~(,,$oIi,tl,dal~ subdivislohs.):~
 may purchase     directly    ~from the, Dep’artment .,‘of ‘~Correc~io.ns Or “’
 through the Board of Control          by requlsitlono                      ‘,
            In regard to part A of question         number 2, para-
graph two of Subsectlon       (d) of Section    9 of Article    6203~,
It seems clear     that any product     manufactured     by the Depart-
ment of Corrections      for sale through the Board of Control,
or to any political      subdivision,    must either     be manufactured
upon spec1fication.s     developed    by the Board of Control      or
upon standardized      and currently    used specifications     approved
by the Board of Control.

               In regard to part B of question           number 2, Sub-
section     (f) of Section      9 of Article      6203~ requires    the
Department of Corrections           to prepare and furnish       catalogs     of
all manufactured        goods for sale t.hrough the Board bf.:Control,
or to any political         subdivision,      to all the State agencies,
offices,      and Institutions      with sufficient      copies  available
on request      from the political        subdivisions    of the State.
However, this same subsection             allows    the Board of Control      to
request     the Department of Corrections            to manufacture,addition-
a-1 articles      or products;     therefore     some products   or articles
could be manufactured          which are not cataloged.

              In regard to part C of question          number 2, Sub-
section    (h) of Section     9 of Article     6203~ clearly     states
that the price      of all goods manufactured        by the Department
of Corrections      shall be determined      and fixed by a joint
effort   of the Board of Control         and the Department of Cor-
rections   o The statute      sets no guidelines       for arriving     at
a price,    but in keeping with the overall          intent   and,purpose
of the statute      (Subsection    b (l),   (2),   and (3) quoted above)
the costs     of the manufacture     of the goods,       and other related
costs3   weighed against      the prevention      of possible    private.
profit   should be considered       among other factors       in arriving
at a price,

             In regard to part D of question          number 2, this
question    and question     number 3 can be answered at the same
time.    It seems clear      from an analysis     of the above dis-
cussion    that all goods manufactured       for sale     through. the
Board of Control,       or to any political     subdivision,      by the
Department of Corrections,         except additional        oods requested
and manufactured       as provided   by Subsection     (f ‘s , must be
cataloged,     priced3   and manufactured    according      to specifica-
tion before     it can be requisPtioned       through the Board of
Control,    or ordered directly      by the political       subdivisions
of the State.

             In regard to question    number 4, the last sentence
of Subsection     (f) of Section  9 of Article  6203~,  quoted
as ,follows,   ‘“The Board of Control   may at any time request


                                  I   y,‘(()-
Hon. William      J.   Burke,   page   5,(pI-126)



the Texas Department of Corrections           to manufacture    or produce
additional   articles    or products"     authorizes   the Department
of Corrections     to produce    “special   order"   materials   for sale
through the Board of Control,         or to any political      subdivision,
provided   such materials     are requested     by the Board of Control.

             In regard to questions        number 5 and 6, Subsection
(cl  of Section    9 of Article     6203~ is broad enough to cover,.
all state supported      colleges    and universities     and the relate'd
dormitory    and food service      operations,    and such dormitory,
and food service     operations     would be subject    to the same
requirements    for ordering      and buying prison-made     goods as
are the other state agencies         and institutions.

               In regard to questions        number 7 and 8, Article
634(b),     Vernon's   Civil   Statutes,     with certain       exceptions,
requires     all school    districts     participating        in the Foundation
School Program to purchase           school    buses,    bus tires     and tubes,
etc.    through the Board of Control.             This same requirement           is
found in Section       5 of Article      664-3, Vernon's        Civil    Statutes.
The State Purchasing         Act of 1957, paragraph           one of Subsection
(d) of Section       9 of Article     6203~ as discussed          above (see page
3# supra) would require          the school     districts      participating        In
the Foundation       School Program to utilize            the retread     services
of the Department of Corrections             when the local        school    dis-
tricts     determined   that retreads       are needed.        Likewise,     the
method of obtaining        the retread      services     of the local      school
districts      would have to be by requisition             through the Board
of Control,      since these school       districts      are required      to
purchase     school   bus e uipment through the Board of Control,
Articles     634(B),   and %64-3,     supra.

              In light  of the above discussion       of questions   7
and 8, question      number 9 becomes moot.       The price   of the
retreading     of the tires   would be determined      as are all other
 rices   of manufactured     products    (see paragraph 3 of page
$ supra) following        the guidelines     in keeping with the
o;erall    intent   of the statute.

                                SUMMARY
                                -------

              Subsection     (d) of Section     9 of Article
       6203~~    Vernon's    Civil Statutes,     provides    for
       two types of purchasers       of goods manufactured
       by the Department of Corrections.             All pur-
       chases of such goods by the State agencies               and
       institutions      shall be through the Board of
       Control    by requisition.      Political     subdivisions


                                       -581-
Hon. William    J.   Burke,   page 63 (~-1.26)



     may purchase     directly     from the Department of
     Corrections     or through the Board of Control           by
     requisition.      Subseciion       (d) also requires    that~
     all goods manufactured          for sale through the
     Board of Control,       or to any political       subdivision;~             ~
     by the Department of Corrections            shall be manu-
     factured     upon specifications       developed   or approved
     by the Board of Control.

            Subsection     (f) of Section       9 of Article
     6203c,   v,c.s.,    requires     the Department of
     Corrections      to catalog     all goods it manufactures
     for sale through the Board of Control,              or to
     any political      subdivision,      except additional
     goods it manufactures        upon request      by the
     Board of Control.         Subsection     (f) permits
     the Department of Corrections            to produce
     "special    order" materials        provided   such
     materials     are requested      by the Board of
     Control,

            Subsection      (h) ~of Section  9 of Article
     6203~,   v.c.s.,     requires    that the price  of all
     goods manufactured        by the Department of Cor-
     rections    be determined      jointly  by the Board
     of Control       and the Department of Corrections,

            Subsection      (c) of Section    9 of Article
     6203c,   V.C.S.,     covers   all state supported
     colleges    and universities.        Such agencies
     would be required         to utilize  the manufactured
     products    and the requkition        process  of the
     Board:of    Control.                                               .
            Subsection    (d) of Section      9 of Article
     6203c,   V.CeS.1 construed       in connection       with
     ASticles    634(b) and 664-3,       V.C.S,,    requires
.    school   districts    participating      In the Founda-
     tion School Program to utilize           the tire      re-
     tread services     of the Department of Correc-
     tions   when needed.      Such retread      services      would
     be handled     on a requisition      basis through the
     Board of Control      at a price     determined      jointly
     by the Department of Corrections            and Board
     of Control.        ,    . . /,y                   ;         -: :       < .., : . .
     ..:,..
 .      .




Hon. William      J.   Burke,   page   7,   (~-126)



Prepared    by James C. McCoy
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE

A. J.   Carubbi,  Jr.,  Chairman
Staff   Legal Assistant

W. 0.   Shultz,    Co-Chairman

Sam Kelly
Fred Davis
Doug Chilton
Malcolm Quick